Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel M. James appeals the district court’s order granting Defendants’ motion to dismiss his complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. James v. United States, No. 3:13-cv-00861-REP (E.D.Va. May 23, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.